OPINION — AG — (1) A SELF PROPELLED MOTOR HOME IS, BY DEFINITION, NOT A TRUCK AS DEFINED BY THE OKLAHOMA MOTOR VEHICLE CODE; (2) A PICKUP TRUCK EQUIPPED WITH A "CAMPER" (COMPACT TEMPORARY LIVING UNIT WHICH SITS IN THE BACK OF A PICKUP TRUCK) IS A TRUCK BY VIRTUE OF 47 Ohio St. 1971, 1-182 (3) [47-1-182] NEITHER A SELF PROPELLED MOTOR HOME NOR A PICKUP TRUCK MAY LEGALLY TOW A COMBINATION OF TWO UNITS WHERE ONE UNIT IS AN AUTOMOBILE BY VIRTUE OF 47 Ohio St. 1977 Supp. 14-103(D) [47-14-103], AND 47 Ohio St. 1971 1-162 [47-1-162], CITE: 47 Ohio St. 1971 1-180 [47-1-180], 47 Ohio St. 1971 1-134 [47-1-134], 47 Ohio St. 1971 1-162 [47-1-162], (MICHAEL JACKSON)